Citation Nr: 1454537	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  06-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to June 30, 2003, for the grant of a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to an effective date prior to September 16, 2004 for the grant of a 30 percent rating for service-connected sensory neuropathy in the left upper extremity.

3.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and diagnosed as an adjustment disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1966.

This matter is on appeal from rating decisions in April and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In September 2014, the Board remanded the claims for additional development.  

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  All future records should be incorporated into the Veteran's VBMS file.

The issue of entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The criteria for a TDIU are not met prior to June 30, 2003; factors warranting a referral for TDIU on an extraschedular basis prior to June 30, 2003 are not present.

2.  As of February 17, 2004, and no earlier, the Veteran's service-connected sensory neuropathy in the left upper extremity is shown to have been manifested by moderate incomplete paralysis.  
      


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 30, 2003 for a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).

2.  The criteria for an effective date of February 17, 2004, and no earlier, for a 30 percent rating for service-connected sensory neuropathy in the left upper extremity have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date - TDIU

The Veteran argues that he is entitled to an effective date prior to June 30, 2003, for a TDIU.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2014); Harper v. Brown, 10 Vet. App. 125 (1997). 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

"The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection."  Brannon v. West, 12 Vet. App. 32, 35 (1998)).  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  A Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  

Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

The Board finds that the claim must be denied.  Prior to June 30, 2003, the Veteran's service-connected disabilities were: adjustment disorder with mixed mood, evaluated as 30 percent disabling, left arm sensory neuropathy, evaluated as 20 percent disabling, left foot drop, evaluated as 10 percent disabling, and bilateral cataracts, evaluated as noncompensable (0 percent disabling); his combined rating was 60 percent.  

Therefore, the minimum schedular criteria for TDIU were not met prior to June 30, 2003.  See 38 C.F.R. § 4.16(a) (2014). 

In October 2003, the RO inter alia granted service connection for diabetic neuropathy, right foot, and assigned a 10 percent disability rating, effective June 30, 2003.  This had the effect of raising his combined rating to 70 percent as of June 30, 2003.  

Thereafter, in a February 2009 rating decision, the RO granted a TDIU, effective June 30, 2003.  The Veteran first met the percentage criteria of 38 C.F.R. § 4.16(a) for consideration for a TDIU on June 30, 2003, the effective date of the grant of service connection (and the 10 percent rating) for right foot diabetic neuropathy.  Prior to that date, he did not meet the percentage criteria of 38 C.F.R. § 4.16(a).

Given the foregoing, the proper effective date for TDIU is the date of service connection for right foot diabetic neuropathy.  See 38 U.S.C.A. §§ 5107(b), 5110(a),(b); 38 C.F.R. § 3.400.  Therefore, the RO's assignment of an effective date of June 30, 2003 for a TDIU is correct, and there is no legal basis upon which to award an effective date prior to this date.  See 38 C.F.R. § 3.400(b)(2); Ross v. Peake, 21 Vet. App. 528, 534 (2008) (holding that the effective date for TDIU cannot be earlier than the date of claim for the service-connected disability that established entitlement to TDIU).

The Board has considered whether the evidence supports an earlier effective date for a TDIU rating on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  The Veteran received global assessment of functioning scores based on his psychiatric symptoms, tending to range between 55 and 63, and there is no evidence indicating that the Veteran's service-connected disabilities - as in effect prior to June 30, 2003 - rendered him unemployable, and some evidence against such a finding, including indications that his service connect disabilities, while significant, were moderate (at best) in nature.  The Board therefore finds that there is no basis to refer this case for referral for consideration of an extraschedular rating prior to June 30, 2003.  38 C.F.R. § 4.16(b).

In reaching this decision, the Board has considered that it appears that in October 2003, the RO erroneously assigned an effective date for service connection for right foot diabetic neuropathy of June 30, 2003, which it stated was based on the date of receipt of his claim, and that the correct effective date would appear to be June 20, 2003, as this is when the Veteran's pertinent claim was actually received.  

However, as to the issue on appeal, even if the Board were to raise the issue of entitlement to an earlier effective date for service connection for right foot diabetic neuropathy sua sponte, to assign an effective date of June 20, 2003 for service connection for right foot neuropathy would not result in a favorable outcome of the claim for an earlier effective date for his TDIU.  Any such error would be no more than harmless.  See 38 C.F.R. § 3.31 (payment of monetary benefits will commence the month following the effective date of the award). 

II.  Earlier Effective Date, 30 Percent Rating, Sensory Neuropathy, 
Left Upper Extremity

The Veteran asserts that he is entitled to an effective date prior to September 16, 2004 for the grant of a 30 percent rating for sensory neuropathy in the left upper extremity.

The administrative history of this claim shows that in October 2003, the RO granted service connection for sensory neuropathy in the left upper extremity, as secondary to service-connected cerebrovascular accident, and assigned a 20 percent rating, effective April 16, 2001.  See 38 C.F.R. § 3.310 (2014).  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014).

On September 16, 2004, a claim for an increased rating was received.  

In June 2005, the RO increased the Veteran's rating to 30 percent, with an effective date of September 16, 2004.  The Veteran has appealed the issue of entitlement to an earlier effective date for his 30 percent rating.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002 & Supp. 2014); 38 C.F.R. § 3.400(o) (2014); Harper v. Brown, 10 Vet. App. 125 (1997). 

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(q)(ii), (r) (2014).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § Part 4 (2014).

The RO has evaluated the Veteran's left arm disability under 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8008-8513.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned).  This hyphenated diagnostic code may be read to indicate that thrombosis of brain vessels is the service-connected disorder, and it is rated as if the residual condition is paralysis of all radicular groups under 38 C.F.R. § 4.71a, DC 8513.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2014). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

Under DC 8513, a 20 percent evaluation is warranted for mild incomplete paralysis of all radicular groups (bilateral). 

A 30 percent rating (minor) is warranted for moderate incomplete paralysis.  Id. 

Diagnostic Codes 8613 and 8713 address the criteria for evaluating neuritis and neuralgia of all radicular groups, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8613, 8713 (2014).

The relevant medical evidence is summarized as follows: A VA diabetes mellitus examination report, dated in August 2003, shows complaints of some decreased sensation in the hands, and some decreased strength in the left upper extremity.  On examination, reflexes were 2+ in the upper extremities.  There was no relevant diagnosis.

A VA diabetes mellitus examination report, dated in February 2004, notes a history of persistent weakness of the arms.  On examination, there was decreased sensation over the entire left side to fine and gross touch, pain, and temperature sensation.  Deep tendon reflexes were normal in the upper extremities.  Coordination was moderately diminished in the left upper extremity.  There was diffuse muscular weakness in the left upper extremity, which was essentially stated as 3/5.  The diagnosis notes status post cerebrovascular accident in 1994 secondary to type 2 diabetes with persistent left-sided weakness, left-sided dysthesia, and that the Veteran's condition appeared to be stable.

The VA progress notes contain a number of notations of a history of cerebrovascular accident in July 1993 involving the left side with residual numbness.  A July 2004 report shows a complaint of intermittent numbness in a finger for three months, and that the Veteran denied weakness.

The Board finds that an effective date of February 17, 2004 is warranted for the Veteran's 30 percent rating for his service-connected sensory neuropathy in the left upper extremity.  The RO's June 2005 decision shows that it relied upon the results of the February 2004 VA examination report as the basis for its increase, but that it assigned an effective date based on the date of receipt of his claim, i.e., September 16, 2004.  However, as the February 2004 VA examination was performed within one year of the date of receipt of his claim on September 16, 2004, the correct effective date is the date which the increased disability can be "factually ascertained with a degree of certainty."  See 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  

Accordingly, the Board finds that the correct effective date for the Veteran's 30 percent rating for his service-connected sensory neuropathy in the left upper extremity is the date upon which the February 2004 VA peripheral nerves examination report is based, i.e., February 17, 2004.  To this extent, the claim is granted.  

An effective date prior to February 17, 2004 is not warranted.  The findings are insufficient to show that the Veteran's service-connected sensory neuropathy in the left upper extremity was productive of moderate symptoms prior to February 17, 2004.  The evidence shows that, prior to February 17, 2004, there were complaints of some decreased sensation in the hands, and some decreased strength in the left upper extremity.  However, there are no findings sufficient to show that his condition was manifested by moderate incomplete paralysis, such that prior to September 16, 2004, an evaluation of 30 percent for the left upper extremity is warranted under DC 8513.  

The Board also concludes that the evidence does not demonstrate that, prior to February 17, 2004, the Veteran's left upper extremity is shown to have been manifested by moderate incomplete neuritis or neuralgia, such that an increased initial evaluation is warranted under DC 8613 or DC 8713.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation and limitation of range of motion, the Board finds that it is not shown that the Veteran's left arm weakness and numbness has been manifested by moderate incomplete neuritis or neuralgia of all radicular groups, as contemplated by these diagnostic codes.  

Accordingly, prior to February 17, 2004, a rating in excess of 20 percent is not warranted for the Veteran's left arm weakness and numbness under DC's 8513, 8613, or 8713.

For both issues, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  However, a VCAA notice need not be provided, where, as here, the claims involve earlier effective dates for increased evaluations, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

As a final matter, the Board notes that a decision of the Social Security Administration (SSA), dated in February 1995, shows that the SSA determined that the Veteran was disabled as of February 1993, with a primary diagnosis of diabetes mellitus, and a secondary diagnosis of hypertension.  Pursuant to the Board's remand, an attempt was made to obtain SSA additional records, however, in September 2013, the SSA reported that the Veteran's records had been destroyed.  Given the foregoing, no further development is warranted.

ORDER

An effective date prior to June 30, 2003 for the grant of a TDIU is denied.

An effective date of February 17, 2004, and no earlier, for the 30 percent rating for service-connected sensory neuropathy in the left upper extremity, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the claim of entitlement to a rating in excess of 30 percent for an adjustment disorder, in its September 2014 remand, the Board directed that the Veteran be scheduled for an examination to determine the current nature and extent of his acquired psychiatric disorder.  The Board specifically directed that the examiner "assign a Global Assessment of Functioning (GAF) score for this disorder consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)."

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2014, the Veteran was afforded a VA psychiatric examination by a psychologist, Dr. L.L.D.  However, the report of this examination shows that Dr. D failed to provide a GAF score.  Accordingly, on remand, a supplemental opinion should be obtained from the examiner who performed the Veteran's September 2014 VA psychiatric examination (Dr. D) in which she provides a GAF score for the Veteran, together with an explanation of its meaning.  Id.

The appellant is hereby notified that it is the appellant's responsibility to report for any examination (if needed in this case), and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the Veteran's September 2014 VA psychiatric examination (Dr. D), and request that she provide a GAF score for the Veteran, together with an explanation of its meaning.  Another examination is not required; however, if Dr. D determines that she cannot respond to the Board's request without re-examination of the Veteran, another examination should be afforded to the Veteran.

2.  If the examiner who conducted the Veteran's September 2014 VA psychiatric examination (Dr. D) is not available, or if otherwise appropriate, schedule the Veteran for an examination to determine the current nature and extent of his acquired psychiatric disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should also identify all current manifestations of the Veteran's psychiatric disorder. 

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected psychiatric disorder, as well as assign a Global Assessment of Functioning (GAF) score for this disorder consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

3.  Then, readjudicate the increased rating claim for an adjustment disorder on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


